DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered.  The claims as amended are addressed below in the office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (USPN 9,756,612).
Regarding claim 1, Park teaches an operation method performed in an access point (AP), the operation method comprising: generating a first physical layer convergence procedure (PLCP) protocol data unit (PPDU) including one or more first data units [Fig. 4, first PPDU]; generating a second PPDU including one or more second data units [Fig. 4, second PPDU]; and transmitting, to a plurality of stations (STAs), the first PPDU and the second PPDU using a multiple input multiple output (MIMO) scheme, wherein the first PPDU is transmitted in a first spatial resource, information on the first spatial resource is included in the first PPDU, the second PPDU is transmitted in a second spatial resource, and information on the second spatial resource is included in 
Regarding claim 2, Park teaches the first PPDU is transmitted to a first STA among the plurality of STAs, the first PPDU further includes an identifier of the first STA, the second PPDU is transmitted to a second STA among the plurality of STAs, and the second PPDU further includes an identifier of the second STA [Col. 8, lines 1-14].
Regarding claims 3 and 9, Park teaches when the first PPDU includes a plurality of data units, the plurality of data units are multiplexed in a frequency domain [Fig. 4 and Fig. 6].
Claims 3 and 9 have following conditional limitation, “when the first PPDU includes a plurality of data units, the plurality of data units are multiplexed in a frequency domain”.  It is not clear how the plurality of data units will be multiplexed in the first PPDU does not include plurality of data units.  Hence the claimed step of multiplexing the data units in a frequency unit does not need to take place if the first PPDU does not include a plurality of data units.
Regarding claims 4 and 10, Park teaches the first PPDU further includes information indicating a channel in which each of the plurality of data units is transmitted [Fig. 6 and 7].
Regarding claims 5 and 11, Park teaches a padding is appended to at least one data unit among the plurality of data units so that an end time of the plurality of data units is adjusted to be identical [Fig. 9].

Claim 6 has a following conditional limitation, “when the identifier of the first STA is identical to the identifier included in the first PPDU, obtaining one or more data units included in the first PPDU”.  The data units in PPDU will only be obtained if the identifier of the first STA matches the identifier included in the first PPDU.  If the identifier does not match then the step of obtaining one or more data units from the first PPDU need not take place.
Regarding claim 7, Park teaches the first PPDU further includes information indicating the first spatial resource in which the first PPDU is transmitted [Col. 8, lines 1-14].
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song et al. (USPN 9,674,890) teaches requesting MCS feedback to responders by transmitting MCS request (MRQ) indicator.  The feedback frames are received from responders by requester, in which each feedback frame comprises MCS feedback information.  This increases network speed and reliability even if operational distance of wireless network is extended.  This also minimizes a transmission error, and optimizes a data rate.  And lastly teachings of Song improves the system performance when optimal MCS information including spatial stream information is fed back to an access point (AP) in sequence from respective set of stations (STAs).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/          Primary Examiner, Art Unit 2464